DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 4, 10, and newly added claims 26-29.
Claim Objections
The previous objections to claims 1, 4, and 10 have been withdrawn in view of the amendment filed on 07/05/21.
Allowable Subject Matter
Claims 1-17 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 24, 25, and 29
The cited prior art fails to disclose or suggest “wherein the second epitaxial stack has a second ridge formed in the p-type doped layers separated from the first ridge by a lateral distance and extending at least part way from the front facet to the back facet to induce a second waveguiding region in the second active layers that defines at least part of a second optical path between the front and back facets” in combination with the rest of the limitations as recited in claim 1 based on the Applicant’s arguments (see bottom paragraphs on page 13 to middle paragraphs on page 14 of 07/05/21 Remarks). In particular, Alphonse merely discloses a single ridge structure, but fails to disclose or suggest each epitaxial stack each having a ridge structure separated by a lateral 
Claims 7-9
The cited prior art fails to disclose or suggest “a plurality of at least four GaAlInN-based epitaxial stacks arranged adjacent to each other on the substrate” in combination with the rest of the limitations as recited in claim 7 based on the Applicant’s arguments (see last paragraph bridging pages 15 and 16 of 07/05/21 Remarks) and same reasons with respect to claim 1 above. Additionally, Inoue discloses the RGB laser having only three epitaxial stacks each having a ridge structure, but fails to disclose or suggest 4 or more epitaxial stacks arranged adjacent to each other. Therefore, claim 7 is allowable over the cited prior art and dependent claims 8 and 9 are also allowable as they directly or indirectly depend on claim 7.
Claims 10-17, 23, and 26-28
The cited prior art fails to disclose or suggest “the further SLED device being inverted relative to the first SLED device, so that in section through the front facet and further front facet first, second and third optical axes of the first, second and third waveguiding regions form an acute triangle” in combination with the rest of the limitations as recited in claim 10. In particular, the cited pertinent art Bessho et al. (US PG Pub 2008/0310471 A1) (herein Bessho’471), Bessho et al. (US PG Pub 2007/0076775 Al) (herein Bessho’775), Tanaka (US PG Pub 2007/0177648 Al), and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUANDA ZHANG/Primary Examiner, Art Unit 2828